Citation Nr: 0010493	
Decision Date: 04/20/00    Archive Date: 04/28/00

DOCKET NO.  98-15 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
post-traumatic stress disorder, currently evaluated as 30 
percent disabling.  

2.  Entitlement to an increased disability evaluation for rib 
resection residuals, currently evaluated as 10 percent 
disabling.  

3.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.  


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney


WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from January 1943 to November 
1945.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the 
North Little Rock, Arkansas, Regional Office (RO) which 
established service connection for post-traumatic stress 
disorder (PTSD); assigned a 30 percent evaluation for that 
disability; granted compensation under the provisions of 
38 U.S.C.A. § 1151 for rib resection residuals; assigned a 10 
percent evaluation for that disability under the provisions 
of 38 C.F.R. § 4.71a, Diagnostic Code 5297; and denied a 
total rating for compensation purposes based on individual 
unemployability.  In March 2000, the veteran appeared at a 
hearing before the undersigned Member of the Board sitting at 
the RO.  The veteran has been represented throughout this 
appeal by James W. Stanley, Jr., Attorney.  

The Board observes that the veteran has appealed from initial 
evaluations assigned for his service-connected psychiatric 
and rib disabilities.  In Fenderson v. West, 12 Vet. App. 119 
(1999), the United States Court of Appeals for Veterans 
Claims (Court) addressed a similar appeal and indicated that 
it was specifically not a claim for an increased disability 
evaluation.  However, the Court did not provide a specific 
name for the issue in lieu of "increased disability 
evaluation."  In the absence of such direction, the Board 
has framed the issues as entitlement to increased 
evaluations.  The veteran is not prejudiced by such action.  
The Board has not dismissed any issue and the law and 
regulations governing the evaluation of disabilities is the 
same regardless of how the issue is styled.  In reaching the 
determination below, the Board has considered whether staged 
ratings should be assigned and conclude that the disabilities 
addressed have not significantly changed and uniform ratings 
are appropriate.  

Preliminary review of the record reveals that the RO 
expressly considered and declined to refer the veteran's 
claims for increased evaluations for his psychiatric and rib 
disabilities and a total rating for compensation purposes 
based on individual unemployability to the Department of 
Veterans Affairs (VA) Under Secretary for Benefits or the 
Director, VA Compensation and Pension Service for assignment 
of extraschedular ratings under 38 C.F.R. § 3.321(b)(1); 
4.16(b) (1999).  Those regulations provide that to accord 
justice in an exceptional case where the schedular standards 
are found to be inadequate, the field station is authorized 
to refer the case to the Under Secretary for Benefits or the 
Director, VA Compensation and Pension Service for assignment 
of an extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The Court 
has held that the Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1999) in the first instance; however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC 6-96 (1996).  

The veteran may have submitted informal claims of entitlement 
to service connection for concussion residuals and frostbite 
residuals.  It appears that the RO has not had an opportunity 
to act upon the claims.  Absent an adjudication, a notice of 
disagreement, a statement of the case, and a substantive 
appeal, the Board does not have jurisdiction over the issues.  
Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 
5 Vet. App. 554 (1993); Black v. Brown, 10 Vet. App. 279, 284 
(1997); Shockley v. West, 11 Vet. App. 208 (1998).  
Jurisdiction does matter and it is not "harmless" when the 
VA fails to consider threshold jurisdictional issues during 
the claim adjudication process.  Furthermore, this Board 
Member cannot have jurisdiction of the issues.  38 C.F.R. 
§ 19.13 (1999).  The Court has noted that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows: 
"Appellate review will be initiated by a 
notice of disagreement [(NOD)] and 
completed by a substantive appeal after a 
statement of the case is furnished as 
prescribed in this section."  Bernard v. 
Brown, 4 Vet. App. 384 (1994).  

All steps required for jurisdiction have not been satisfied.  
More recently, the Court again established that jurisdiction 
counts.  Specifically, the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511(1997).  Therefore, the issues are referred to the RO 
for action as may be appropriate.  Black v. Brown, 10 Vet. 
App. 279 (1997).  If the veteran wishes to appeal from the 
decision, he has an obligation to file a timely notice of 
disagreement and a timely substantive appeal following the 
issuance of the statement of the case.  38 C.F.R. § 20.200 
(1999).  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.  

2.  The veteran's PTSD has been shown to be productive of no 
more than occupational and social impairment with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, and mood.  

3.  The veteran's rib resection residuals have been shown to 
be manifested by the partial absence of the left ninth rib, 
no significant bone regeneration, and a tender and painful 
rib donor site scar.  

4.  Service connection is currently in effect for PTSD now 
evaluated as 70 percent disabling and rib resection residuals 
evaluated as 10 percent disabling under the provisions of 38 
C.F.R. § 4.71a, Diagnostic Code 5297 and a separate 10 
percent rating under the provisions of 38 C.F.R. § 4.118, 
Diagnostic Code 7804.  The veteran has a combined 80 percent 
rating.  

5.  The veteran has reported completing the eighth grade.  He 
has occupational experience as a farmer, an overhead crane 
operator, a truck driver, and a police officer.  He reports 
last working on a full-time basis in 1989.  

7.  The veteran's service-connected disabilities are of such 
severity as to preclude him from securing and following some 
form of substantially gainful employment consistent with his 
education and work experience.  


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent evaluation for PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (1999).  

2.  The criteria for an evaluation in excess of 10 percent 
for rib resection residuals under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5297 have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71a, Diagnostic Code 
5297 (1999).  

3.  The criteria for a separate 10 percent evaluation for rib 
resection residuals under the provisions of 38 C.F.R. 
§ 4.118, Diagnostic Code 7804 have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.118, Diagnostic Code 
7804 (1999).  

4.  A total rating for compensation purposes based on 
individual unemployability is warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.340, 3.341, 4.16 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, it is necessary to determine if the veteran has 
submitted well-grounded claims within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991), and if so, whether the VA has 
properly assisted him in the development of his claims.  A 
"well-grounded" claim is one which is plausible.  A review of 
the record indicates that the veteran's claims are plausible 
and that all relevant facts have been properly developed.  


I.  PTSD

A.  Historical Review

In an undated written statement received in January 1998, the 
veteran related that he had served in combat in France during 
World War II; experienced several combat-related stressors; 
and currently had nightmares, "bad nerves," and suicidal 
thoughts.  The report of a May 1998 VA examination for 
compensation purposes indicates that the veteran complained 
of nightmares, flashbacks, a startle reaction, survivor 
guilt, weekly crying spells, and impaired sleep.  On 
examination, the veteran exhibited a depressed mood, "some 
anxiety," and some suicidal feelings.  The veteran was 
diagnosed with chronic delayed PTSD and dysthymia.  The 
examiner commented that "the Global Assessment of 
Functioning (GAF) from PTSD would be 55."  In June 1998, the 
RO established service connection for PTSD and assigned a 30 
percent evaluation for that disability.  

B.  Increased Evaluation 

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1999).  A 30 percent 
disability evaluation is warranted for PTSD which is 
productive of occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
the individual is generally functioning satisfactorily with 
routine behavior and normal self-care and conversation) due 
to symptoms such as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, and recent events).  A 50 percent evaluation 
requires occupational and social impairment with reduced 
reliability and productivity due to symptoms such as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks occurring more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material or forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation requires occupational 
and social impairment with deficiencies in most areas such as 
work, school, family relations, judgment, thinking, or mood 
due to symptoms such as suicidal ideation; obsessional 
rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  A 100 percent evaluation requires 
total occupational and social impairment due to symptoms such 
as gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, a persistent danger of hurting himself or others, 
an intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene), 
disorientation to time or place, and memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (1999).  

An October 1998 psychological evaluation from James R. 
Moneypenny, Ph.D., states that the veteran complained of 
irritability, a significant startle reaction, an overall 
"low mood," crying spells, and impaired sleep.  The veteran 
was diagnosed with PTSD and a dysthymic disorder.  A GAF 
score of 40 was advanced.  Mr. Moneypenny commented that the 
veteran experienced a diminishing ability to repress and 
manage his distress and was becoming increasingly more 
troubled and frustrated.  

At a February 1999 VA examination for compensation purposes, 
the veteran complained of nightmares and associated impaired 
sleep, intrusive thoughts, a startle reaction, and a dislike 
for crowds.  He reported that he had many friends and spent a 
significant amount of time playing with his grandchildren.  
He denied any current suicidal or homicidal ideation.  On 
examination, the veteran was fully cooperative and exhibited 
an appropriate affect, an "euthymic" mood, and no overt 
anxiety or confusion.  The examiner advanced a GAF score of 
51.  

A March 1999 VA Social and Industrial Survey conveys that the 
veteran complained of recurrent combat-related thoughts and 
nightmares, frequent anxiety attacks, anger, difficulty 
socializing with other individuals, and a significant startle 
reaction.  The VA social worker observed that the veteran was 
pleasant, oriented, occasionally tearful, and somewhat 
inflexible throughout the interview.  The veteran was noted 
to be essentially housebound except for his appointments at 
VA medical facilities.  The social worker commented that:

[The veteran] is now elderly and 
incapable of any future employability due 
to age and medical condition.  ...  His 
reflections on WWII combat have remained 
with him actively for 55 years, which may 
be an underlying cause of his inability 
[to] maintain personal and work 
relationships.  

At the March 2000 hearing before the undersigned Member, the 
veteran testified that he experienced recurrent 
combat-related nightmares and flashbacks, stress, intolerance 
to noise, and social isolation.  He stated that he had last 
worked in 1989; had been married and divorced several times 
due to his emotional problems; and spent his days working in 
his yard, reading, and watching television.  He clarified 
that his PTSD symptoms severely interfered with his social 
and industrial activities.  

The Board has reviewed the probative evidence of record 
including the veteran's statements and testimony on appeal.  
The veteran has experienced repeated head trauma and excision 
of a brain tumor with significant resulting residual 
disability.  However, the Board notes that no examining 
physician has attempted to delineate which portion of the 
veteran's current psychiatric symptomatology arises from his 
PTSD and which is attributable to his nonservice-connected 
disabilities.  Therefore, the Board will consider the 
veteran's current psychiatric impairment as arising wholly 
for his service-connected disorder.  

The veteran's PTSD has been consistently shown to be 
productive of severe social and industrial impairment with 
deficiencies in most areas such as work, family relations, 
and mood due to symptoms such as suicidal ideation; 
near-continuous anxiety or depression affecting his ability 
to function independently; impaired impulse control with 
unprovoked irritability; difficulty in adapting to stressful 
circumstances including work; and an inability to establish 
and maintain effective relationships.  Examining VA 
psychiatric personnel have advanced GAF scores of between 40 
and 55.  

The GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS 32 (4th ed. 1994).  A GAF score of between 
41 and 50 denotes serious symptoms, e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting or any 
serious impairment in social, occupational, or school 
functioning, e.g., no friends, unable to keep a job.  A score 
of between 55 and 60 rating indicates moderate difficulty in 
social, occupational, or school functioning.  Carpenter v. 
Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. 
App. 266, 267 (1996).  

In light of the preceding authorities, the Board finds that 
the veteran's PTSD symptomatology merits assignment of at 
least a 70 percent evaluation under the provisions of 38 
C.F.R. § 4.130, Diagnostic Code 9411 (1999).  In the absence 
of total occupational and social impairment due to symptoms 
such as gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, a persistent danger of 
hurting himself or others, an intermittent inability to 
perform activities of daily living, disorientation to time or 
place, and memory loss for names of close relatives, own 
occupation, or own name, the Board concludes that a 70 
percent evaluation is now warranted for the veteran's PTSD.  


II.  Rib Resection Residuals 

A.  Historical Review

A May 1994 VA treatment record indicates that the veteran 
complained of chronic rib pain.  An impression of neuralgia 
secondary to left ninth rib resection residuals was advanced.  
A September 1994 VA neurosurgical evaluation indicates that 
the veteran complained of chronic left chest pain over the 
site of a prior rib donation.  The examining VA physician 
noted that the veteran had been involved in a 1989 motor 
vehicle accident; sustained a cervical spine fracture; and 
subsequently underwent a cervical spinal fusion and an 
associated rib donation graft.  On examination, the veteran 
exhibited tenderness over the distal aspect of a posterior 
left rib donation incision scar.  Contemporaneous X-ray 
studies of the chest related that the veteran complained of 
pain at the site of a 1989 rib resection.  The studies 
revealed a partially absent left ninth rib without 
significant bone regeneration.  An impression of "pain-rib 
donor site 1989" was advanced.  

At a May 1998 hearing before a VA hearing officer, the 
veteran testified that he had sustained a cervical spine 
fracture in 1989 and subsequently underwent surgical fusion 
of the cervical spine which utilized bone taken from one of 
his ribs.  The veteran stated that he had not given his 
treating VA surgeons permission to perform a rib bone graft.  
He related that his rib resection residuals were productive 
of chronic pain.  In June 1998, the RO granted compensation 
under the provisions of 38 U.S.C.A. § 1151 for rib resection 
residuals and assigned a 10 percent evaluation for that 
disability under the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Code 5297.  

B.  Increased Evaluation 

Removal of one rib or resection of two or more ribs without 
regeneration warrants a 10 percent evaluation.  A 20 percent 
evaluation requires the removal of two ribs.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5297 (1999).  A 10 percent 
disability evaluation is warranted for superficial scars 
which are tender and painful on objective demonstration.  38 
C.F.R. § 4.118, Diagnostic Code 7804 (1999).  

In Esteban v. Brown, 6 Vet. App. 259, 262 (1994), the Court 
held that evaluations for distinct disabilities resulting 
from the same injury could be combined so long as the 
symptomatology for one condition was not "duplicative of or 
overlapping with the symptomatology" of the other condition.  

VA clinical documentation dated in August and November 1998 
conveys that the veteran complained of left posterior rib 
pain.  An impression of intractable left rib neuralgia was 
advanced.  At the Match 2000 hearing before the undersigned 
Member of the Board, the veteran stated that he experienced 
chronic left rib pain.  

The Board observes that the veteran is currently in receipt 
of a 10 percent evaluation for his left ninth rib resection 
residuals.  That evaluation represents the maximum available 
for removal of one rib under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5297.  

The veteran's rib resection residuals have been shown to be 
manifested by a chronically painful rib donor site scar.  A 
painful and tender scar warrants assignment of a separate 10 
percent evaluation under the provisions of 38 C.F.R. § 4.118, 
Diagnostic Code 7804.  Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).  


III.  Total Rating

Total ratings for compensation purposes may be assigned where 
the combined schedular rating for the veteran's 
service-connected disability or disabilities is less than 100 
percent when it is found that the service-connected 
disabilities are sufficient to render the veteran 
unemployable without regard to either his advancing age or 
the presence of any nonservice-connected disorders.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.340, 3.341 
(1999).  The provisions of 38 C.F.R. § 4.16(a) (1999), 
elaborate, in pertinent part, that:

Total disability ratings for compensation 
may be assigned, where the schedular 
rating is less than total, when the 
disabled person is, in the judgment of 
the rating agency, unable to secure or 
follow a substantially gainful occupation 
as a result of service-connected 
disabilities: Provided That, if there is 
only one such disability, this disability 
shall be ratable at 60 percent or more, 
and that, if there are two or more 
disabilities, there shall be at least one 
disability ratable at 40 percent or more, 
and sufficient additional disability to 
bring the combined rating to 70 percent 
or more.  ...  It is provided further 
that the existence or degree of 
nonservice-connected disabilities or 
previous unemployability status will be 
disregarded where the percentages 
referred to in this paragraph for the 
service-connected disability or 
disabilities are met and in the judgment 
of the rating agency such service-
connected disabilities render the veteran 
unemployable.  

Service connection is currently in effect for PTSD evaluated 
as 70 percent disabling and rib resection residuals evaluated 
as 10 percent disabling under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5297 and 10 percent disabling under 
the provisions of 38 C.F.R. § 4.118, Diagnostic Code 7804.  
The veteran has a combined 80 percent rating.  The veteran 
has reported completing the eighth grade.  He has 
occupational experience as a farmer, an overhead crane 
operator, a truck driver, and a police officer.  He reports 
last working on a full-time basis in 1989.  

The Board observes that the veteran meets the schedular 
requirements of 38 C.F.R. § 4.16(a) (1999).  Examining 
physicians have determined that the veteran's 
service-connected disabilities prevent him from securing and 
following most forms of employment consistent with his 
education and work experience.  Therefore, the Board 
concludes that the veteran's service-connected disabilities 
render him unable to secure and follow substantially gainful 
employment consistent with his education and work experience.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.340, 
3.341, 4.16(a) (1999).  Accordingly, a total rating for 
compensation purposes based on individual unemployability is 
granted.  


ORDER

A 70 percent evaluation for PTSD is granted.  An increased 
evaluation for rib resection residuals under the provisions 
of 38 C.F.R. § 4.71a, Diagnostic Code 5297 is denied.  A 
separate 10 percent evaluation for rib resection residuals 
under the provisions of 38 C.F.R. § 4.118, Diagnostic Code 
7804 is granted.  A total rating for compensation purposes 
based on individual unemployability is granted.  The 


allowances are made subject to the laws and regulations 
governing the award of monetary benefits.  



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

 
- 14 -


- 9 -


